Title: Hannah Quincy Lincoln Storer to Abigail Adams, 27 November 1793
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail


Boston Novr 27 —93
Had you My respected friend join’d the Small, tho’ social Circle the last Thursday, it would have been an addition to our pleasure, but by your first friend I was Soon prevented Saying Much upon the Subject—[“]as none he Said ought to be present at the parting of Hector and Andromache but the Nurse and Child”—
I have his permission to ask your Company for a day but a Night he would not consent to, as being so long in Boston at a time always made you Sick: I added if you’d Come and Stay with Me you Should eat, drink, and Sleep, as you pleased— the weather is Now very fine, I should be exceeding glad to See you with Miss Smith any day this week that would Sute you—in that Sociable way that I flatter Myself would be grateful to you / and pleaseing to / Your / Affactionate friend
H Storer
P S My Sister Guild and My Daughter calls upon you in their way to Mrs. Cranches Mr Storer desires his Compliments—and joins Me in the above request
